Citation Nr: 0008634	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus.

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel













INTRODUCTION

The veteran had active military service from June 1970 to 
November 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
bilateral pes planus. 

The veteran asserts that the condition of his feet has 
worsened.  While the degree of disability of the veteran's 
bilateral pes planus is the issue in appellate status, the 
veteran has also been diagnosed with hallux valgus and 
hammertoes.  Inasmuch as the veteran is not service connected 
for hallux valgus or hammertoes, the issues of service 
connection for hallux valgus and hammertoes are referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
painful feet.

2.  The veteran has acquired flatfoot, but it is not severe; 
it is not manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes planus 
to 10 percent disabling have been met. 38 U.S.C.A. § 1155, 
5107 (b) (West 1991); 38 C.F.R. § § 4.40, 4.45, 4.7, 4.71(a), 
Diagnostic Codes  5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA Medical Center treatment records were submitted 
for the period from 1995 to 1996.  In January 1995, the 
veteran was seen for heel spur syndrome.  He complained of 
painful heels.  He stated that the pain was sharp in nature, 
and had been present for approximately 4 months.  On January 
3, heel lifts and a medial longitudinal pad were added to the 
veteran's orthotics.  On January 17, the veteran was casted 
for orthotics.  In December 1995, the veteran presented 
complaining of chronic left heel pain.  He stated that he had 
been experiencing the pain for several years, and had had a 
cortisone injection 4 years prior.  He noted that the 
injection helped for several years, but that the pain had 
begun to worsen over the last year.  It was noted that 
orthotics had been unsuccessful in diminishing the pain.  It 
was noted that the veteran had positive digital pain 
bilaterally, and pain on palpation of the left lateral 
calcaneal tuberosity.  Assessment was left heel spur 
syndrome/plantar fasciitis.  A heel cup was prescribed.  

In March 1996, the veteran was seen for treatment of heel 
pain on the left foot.  He stated that the pain was about a 3 
out of 10, with 10 being the worst.  He stated that Motrin 
had helped.  He complained of a right first 
metatarsophalangeal joint pain.  Examination showed that the 
area was red and inflamed.  There was positive erythema and 
edema on the right first metatarsophalangeal joint.  
Assessment was hallux limitus.  In September 1996, the 
veteran presented to the clinic for pain in the right arch.  
He described pain for 2 months, with relief only from Motrin.  
It was noted that the veteran had had orthotics for 
approximately 1 and a 1/2 years, and had been pain free until 
now.  There was no edema, and no varicosities.  Under 
assessment/plan, the examiner wrote that the veteran had been 
casted for orthotics to alleviate plantar fascia pain and 
told to do calf stretches and continue taking Motrin for 
pain.  

In the veteran's September 1995 Substantive Appeal, he stated 
that he was fitted for new orthotics in January 1995 because 
of pain beginning at the toes, and extending upward.  He 
stated that he had ongoing pain in his feet that he lived 
with every day.  He stated that he did not complain, and that 
he had a high tolerance for pain.  He stated that he had 
lived with this pain for years, and grown to know that it was 
there.  He stated that he was constantly using an ace bandage 
to try to stop some of the pain so that he could sleep at 
night.  

He asserted that during examination in January, he was 
informed that he had over-pronation.  He stated that his 
shoes showed that pronation was prevalent and because of that 
fact, he needed to have new heels put on the shoes before 
they wore out and in some instances, he needed to purchase 
shoes more frequently.  He stated that he was forced to 
purchase shoes in EE widths when in reality without ongoing 
foot problems he could very well wear a D width shoe.  He 
stated that shoes purchased had to have a rubber sole and 
heel, in that shoes that had hard soles and heels led to 
excruciating pain, that was almost unbearable. 

The veteran underwent a VA examination in September 1995.  He 
stated that his feet were particularly painful in the arch 
area after prolonged standing and prolonged walking.  He 
complained that he was having painful bunions which were 
beginning to enlarge.  Examination of the right foot was non 
tender and non swollen.  There was a bunion of the great toe 
on the right foot.  There was a decreased longitudinal arch.  
There was full flexion and extension of the toes, with no 
evidence of callosities, and gait mildly everted.  The left 
foot was non tender and non swollen with a decreased 
longitudinal arch.  There was full flexion and extension of 
the toes.  There was a bunion of the first great toe.  The 
veteran walked with a mildly everted gait.  Diagnoses were 
bilateral pes planus, and bilateral bunions of the great toe 
with advanced degenerative joint disease.  

A VA x-ray report from September 1995 noted an impression of 
advanced degenerative change, metacarpal phalangeal joint of 
the right toe.  

In a statement dated December 1995, the veteran asserted that 
the problem with his right toe was getting worse and more 
painful every day.  He stated that during his last 
examination, the doctor expressed that with an operation the 
problem with this toe would possibly improve.  He stated that 
he was hesitant to have the operation performed because of an 
impending financial hardship, in that the healing would take 
approximately 3 months, and he would be totally incapacitated 
during that period.  

A VA x-ray report from March 1996 noted rather marked 
degenerative joint disease involving the first metatarsal 
phalangeal joint of the great toe.  There was joint space 
narrowing with subchondral sclerosis and osteophyte 
formation.  Impression was marked degenerative joint disease 
at the right first metatarsal phalangeal joint.  

The veteran underwent a VA examination in August 1996.  He 
stated that his feet hurt him every day, and that the pain 
was getting progressively worse over the years.  He stated 
that the pain had remained steady, and then gotten worse as 
the years went by.  He stated that he wore orthotics in both 
of his shoes, and that he took Motrin for pain relief.  He 
stated that prolonged standing, walking, and cold, damp 
weather caused an increased pain in his feet.  Examination of 
the right foot revealed mild tenderness in the arch.  There 
was greatly diminished longitudinal arch, and full flexion 
and extension of the toes.  The left foot was tender over the 
arch, and non swollen.  There was full flexion and extension 
of the toes, with a greatly diminished longitudinal arch, and 
the veteran walked with a mildly everted gait.  There was a 
mild bilateral hallux valgus deformity of both feet, and the 
weight bearing line on both feet was directly over the great 
toes.  There was no inward bowing of the Achilles tendon.  
The hallux valgus deformity was bilateral.  The examiner 
stated that there was no way of telling by history, physical 
examination, or medical records, whether the mild hallux 
valgus deformity was the result of the veteran's service-
connected flatfeet.  

A VA x-ray report from August 1996 provided an impression of 
findings compatible with avascular necrosis of the first 
metatarsal head with associated degenerative changes on the 
right, and mild flattening of the first metatarsal head on 
the left.  It was noted that examination of the left foot 
demonstrated a degree of flattening of the first metatarsal 
head, with a small subchondral cyst present.  There was no 
evidence of fracture or inflammatory arthritis.  There was 
mild hyperextension at the level of the metatarsophalangeal 
joints.  Examination of the right foot demonstrated more 
advanced flattening of the first metatarsal head compatible 
with avascular necrosis, and associated degenerative changes 
present at this level, as well as multiple hammer toe 
deformities present as well, and a small degenerative change 
at the anterior aspect of the talus.  

The veteran underwent a VA examination in August 1999.  The 
examiner stated that the claims folder had been made 
available to him, and that he had reviewed the pertinent 
records.  X-rays of both feet were interpreted as showing a 
right first metatarsophalangeal joint degenerative change, 
but with the remainder of the examination was normal.  On 
examination, the feet were normal looking except for being 
flat without any valgus deformity, and the right first 
metatarsophalangeal portion of the foot was slightly swollen.  
There was no squeeze tenderness of either foot and the 
veteran stated that his feet were painful on prolonged 
standing and/or prolonged sitting.  The examiner stated that 
he knew of no relationship between flat feet and hallux 
valgus.  Diagnoses were right hallux valgus and flatfeet.  As 
an addendum, the examiner commented that he had previously 
reported that he knew of no relationship between flatfeet and 
hallux valgus.  He stated that he corrected that report to 
read that he knew of no relationship between flatfeet which 
were not accompanied by valgus and/or pronation deformity of 
the feet and hallux valgus.  The examiner stated that 
although the veteran clearly had flatfeet, he had no 
pronation, nor any valgus deformities of the feet.  

A VA x-ray report from August 1999 commented that there was 
pes planus deformity on both sides and hallux valgus on the 
right side with advanced secondary degenerative changes on 
the metacarpal phalangeal joint.


Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The evidence has been properly developed and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

When there is pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is applied if such 
condition is bilateral, and a 30 percent rating is assigned 
if the condition is unilateral.  When there is severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, then a 30 percent rating is assigned when the 
condition is bilateral, and a 20 percent rating is assigned 
if the condition is unilateral.  When there is moderate 
acquired flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilateral, or 
unilateral, then a 10 percent rating is assigned.  When 
acquired flatfoot is mild with symptoms relieved by built-up 
shoe or arch support, either bilateral or unilateral, then a 
noncompensable rating is assigned.  38 C.F.R. §  4.71 (a), 
Diagnostic Code 5276 (1999).

The veteran is service-connected for bilateral pes planus, 
evaluated as 0 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5276, for acquired flatfoot.  In order for 
the veteran to obtain a higher rating of 10 percent under 
Diagnostic Code 5276, the evidence must show that there is 
moderate acquired flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  As will be 
discussed below, the evidence shows that the veteran is 
entitled to an increased rating to 10 percent.  

At the veteran's August 1996 VA examination, there was no 
inward bowing of the Achilles tendon.  However, at the same 
August 1996 VA examination, the veteran's weight bearing line 
on both feet was directly over the great toes.  It is also 
noted that at his VA examinations, and during his treatment 
at the VA Medical Center, the veteran has consistently 
described pain in both feet.  At the veteran's August 1996 VA 
examination, it was noted that there was mild tenderness in 
the right arch, and tenderness over the left arch.  The 
examiner noted that the veteran had greatly diminished 
longitudinal arch.  It is also noted that x-rays show that 
the veteran has degenerative joint disease of the right first 
metatarsophalangeal joint.  

Taking such findings together, especially the veteran's 
consistent complaints of pain on use of his feet, and 
considering the veteran's condition under 38 C.F.R. § 4.7, it 
is determined that the veteran's condition is enough to 
warrant a 10 percent rating for his bilateral pes planus. 

In order to be assigned a 30 percent rating for acquired 
flatfoot, the evidence must show that the acquired flatfoot 
is severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  

There has been no finding of characteristic callosities.  At 
the veteran's September 1995 VA examination, the examiner 
specifically commented that there was no evidence of 
callosities.  Regarding objective evidence of a marked 
deformity, it is noted that the VA examiner from August 1996 
stated that there was greatly diminished longitudinal arch 
bilaterally, and mild bilateral hallux valgus deformity of 
both feet.  However, the VA examiner from August 1999 
commented that the veteran did not have pronation or any 
valgus deformities of the feet.  Regarding pain on 
manipulation and use accentuated, as noted above, the veteran 
has consistently described pain on use while standing or 
sitting.  Also, at his August 1996 VA examination, the left 
foot was tender over the arch, and the right foot was mildly 
tender over the arch.  However, at the veteran's August 1999 
VA examination, there was no squeeze tenderness of either 
foot.  Similarly, at the veteran's September 1995 VA 
examination, both feet were non-tender.  

Regarding indication of swelling on use, it is noted that at 
the veteran's August 1999 VA examination, the right first 
metatarsophalangeal foot of the was slightly swollen.  
However, at the veteran's September 1995 VA examination both 
feet were non-swollen.  Similarly, at the veteran's August 
1996 VA examination, it was not reported whether the right 
foot was swollen or not, but it was noted that the left foot 
was non-swollen.  In summary, even though there is positive 
evidence regarding granting an increase to 30 percent, the 
overall weight of the evidence is against such a finding.  As 
the disability picture does not more nearly approximate the 
criteria required for a 30 percent rating, 38 C.F.R. § 4.7 is 
not applicable. 

Accordingly, the evidence supports the grant of entitlement 
to an increased rating of 10 percent, but not greater, for 
moderate acquired flatfoot, and the veteran's claim is 
granted to that extent, subject to the laws and regulations 
governing the disbursement of monetary benefits. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5276 (1999).

The veteran is not entitled to an increased rating under 
other Diagnostic Codes pertaining to the foot.  The evidence 
does not show findings of claw foot or malunion or nonunion 
of the tarsal or metatarsal bones such that consideration of 
the veteran's disability under diagnostic codes 5278 or 5283 
would be applicable.  While the veteran has been diagnosed 
with hallux valgus and hammer toe deformities, the veteran is 
not service connected for hallux valgus or hammer toe 
deformities. 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the United States Court of 
Veterans Appeals held that 38 C.F.R. § 4.40 and § 4.45 do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  However, the rating criteria in 
Diagnostic Code 5276 do not include loss of range of motion, 
and the disability does not involve the ankle.  Therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable. See Johnson v. Brown, 9 Vet.App. 7, 11 
(1996). While there is evidence of some pain on use, this 
pain is expressly considered by the Code under which the 
veteran is currently rated.  Thus, the Board finds that 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
rating in this case.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the nature and 
severity of the veteran's bilateral pes planus.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

Entitlement to an increased rating to 10 percent for 
bilateral pes planus is granted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 10 -


